IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0904
                               Filed August 31, 2022


BRIAN R. EVANS,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Mark R. Lawson,

Judge.



       A convicted sex offender appeals the district court’s denial of his sex

offender registry modification, alleging an abuse of discretion by the district court.

AFFIRMED.



       Philip B. Mears of Mears Law Office, Iowa City, for appellant.

       Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.



       Considered by Schumacher, P.J., Ahlers, JJ., and Danilson, S.J.*

*Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2022).
                                          2


SCHUMACHER, Presiding Judge.

       Brian Evans appeals the district court’s denial of his application to modify

his sex offender registration requirements, alleging an abuse of discretion.

Though categorized as low risk to reoffend, the court viewed Evans as a present

public safety risk to children, an exercise of discretion that we do not view as

clearly untenable or clearly unreasonable. Finding that the district court did not

abuse its discretion, we affirm.

I.     Background Facts & Proceedings

       Evans was employed as a para-educator in Rock Island, Illinois, when he

sent inappropriate text messages to a ten-year-old student. The child’s parents

discovered the messages and contacted the police.             Evans was criminally

charged, and he pled guilty in 2013 in Illinois to indecent solicitation of a child. He

was sentenced in December 2013 to 120 days in jail and thirty-months probation.

Illinois revoked his teaching license; his Iowa teaching license has not been

renewed. Evans lives in Iowa and is a registered sex offender both in Iowa and

Illinois. In Iowa, Evans is registered as a Tier III sex offender. Both states require

that Evans register as a sex offender for ten years. At the time of hearing, Evans

had about two-and-a-half years remaining on his registry requirement; his Iowa

registration requirement expires on December 27, 2023. Evans discharged his

probation on June 30, 2016.

       Evans petitioned to eliminate his registration requirement under Iowa Code

section 692A.128 (2020). In part, he sought relief of the registration requirements

so he could spend unencumbered time with his children, ages twelve and
                                         3


fourteen.1 He highlighted his desire to have his children’s friends spend time at

his home. He also wished to attend events at his children’s schools.

       The district court denied Evans’s modification request. The court initially

viewed factors favoring modification, including Evans’s compliance with the

registry rules, his stable employment, and family life. The district court concluded

Evans posed a low risk to reoffend.

       But the court also highlighted reasons against granting Evans’s

modification request:

       There is some measure of community protection afforded by having
       him remain on the sex offender registry for another two and one-half
       years. It provides notice of his status to persons–and particularly
       the parents of children–whom he might come across. He need not
       register for life. While ten years is a long time, there is an end in
       sight. He will be much closer to the “very low risk” category on the
       Static-99R by the time his Iowa registration obligations terminate.
       The victim’s mother strenuously objects. Registration provides
       some comfort to the victim’s family. In many ways, since the
       applicant lives and works in Iowa, an Iowa registration requirement
       provides more protection than does the requirement that he register
       in Illinois.

       The court noted:

       His attorney argued that one reason he wants to be relieved of his
       registration requirements is so he can supervise sleepovers for his
       children’s friends. The [c]ourt has to ask: isn’t this exactly the type
       of information that parents should have available in determining
       whether to place the applicant in charge of their children? A change
       in registration requirements would not enhance public safety for
       these children.

(Footnote omitted).



1 The district court order stated that Evans’s attorney argued that Evans desired
to host sleepovers for his children’s friends. The record reflects that Evans
wanted to be able to have his children’s friends at his home, but does not contain
the word “sleepovers.”
                                          4


        The court concluded that “while the applicant is a low risk to reoffend, there

is nevertheless a substantial benefit to public safety in continuing the applicant’s

registration requirement.” Evans appeals.

II.     Standard of Review

        Iowa Code section 692A.128 provides that the district court may consider

modification of the sex offender registration obligation if certain statutory criteria

are met.2 Fortune v. State, 957 N.W.2d 696, 705 (Iowa 2021). This threshold

determination is reviewed for correction of errors at law. Id.

        If the applicant meets the threshold statutory requirements, the
        district court proceeds to the second step, namely, determining, in
        its discretion, whether the registration requirements should be
        modified. In this second step, the district court should consider the
        statutory factors and any other factors that the district court finds
        relevant to the modification issue. This second-step determination
        is reviewable on appeal for abuse of discretion.

Id.    A court abuses its discretion if it “fails to consider a relevant factor, or

considers an improper or irrelevant factor, on the question of whether the ongoing

risks of danger from the sex offender justifies continuation of the registration

requirements.” Id. at 707.

III.    Analysis

        Evans appeals the district court’s denial of his modification application. As

the State acknowledges that Evans established the statutory threshold




2 Such criteria include the successful completion of sex offender treatment
programs and the completion of risk assessments classifying the offender as a
low risk to reoffend. See Iowa Code § 692A.128(2)(b), (c).
                                         5


requirements, we focus on whether the district court abused its discretion in

denying the application.3 See id. at 703.

       A district court may choose to grant a modification when “the applicant is

at low risk to reoffend and there is no substantial benefit to public safety in

extending the registration requirements.” Id. at 706. “‘[L]ow risk’ does not mean

no risk” and “[t]he threat to public safety must be tied to the individual applicant

and the record established in each case.” Id. “[T]he district court must take care

to ensure that public safety, and not punishment, provides the lens through which

facts are evaluated.” Id. at 707.

       In this expanding body of case law, our court has only had a few

opportunities to apply the framework set out in Fortune. Two cases in particular

dealt with the second prong in the modification analysis in depth once the initial

threshold was met: State v. Larvick and State v. Oltrogge.

       In State v. Larvick, the petitioner opposed the district court’s public safety

rationale because he insisted it relied on irrelevant factors. No. 20-1273, 2022

WL 610361, at *2–3 (Iowa Ct. App. Mar. 2, 2022). For instance, he argued the

district court focused on his previous sexual abuse of his daughter, not his good

behavior. Id. But this court disagreed, determining there was an exercise of

proper discretion. Id. at *4. In particular, we highlighted concerns about Larvick




3 We agree the threshold matters were met. Of particular note was the Seventh
Judicial District Department of Correctional Services’ risk assessment. The
assessment provided three test scores from (1) the STATIC-99R, (2) Iowa Sex
Offender Risk Assessment (“ISORA”), and (3) STABLE 2007. Evans was
determined to be low risk on two of the assessments and average risk on one of
the assessments.
                                         6


engaging in a pattern of behavior very similar to the one that underpinned his

original conviction. Id. at *3-4. We noted:

        The fact that the district court had safety concerns for a specific
        person in addition to the public in general does not constitute an
        abuse of discretion. The younger daughter is a member of the
        public. As the goal of sex-offender-registration requirements is to
        ensure public safety, that goal is advanced by protecting all
        members of the public, which includes Larvick’s younger daughter.

Id. at *4.

        In State v. Oltrogge, our court remanded with instructions for an order

granting Oltrogge’s application for modification based on the district court’s

reliance on impermissible factors, such as Oltrogge’s recent move to Texas and,

in particular, the brutal nature of his offense. No. 21-0776, 2022 WL 2824774, at

*5–6 (Iowa Ct. App. July 20, 2022). This court also found that several of the

district court’s reasons were not supported by evidence, including Oltrogge’s level

of remorse and the district court’s refusal to believe Oltrogge’s uncontroverted

affidavit suggesting the success he’s attained post-release. Id. at *4. Without

consideration of the irrelevant and improper facts, there were no factors left in the

record that supported denying the modification. Id. at *5.

        While factually distinct from both cases, we believe this case more closely

resembles Larvick. Similar to that case, the district court highlighted concerns

about Evans interacting with a distinctly vulnerable group: in Larvick, it was the

offender’s daughter; here it is Evans’s children and their friends. Just as we found

in Larvick, we reiterate that a focus on the safety of a subset of the general

population is not an abuse of discretion. See 2022 WL 610361, at *4. Notably,

and unlike Oltrogge, the court’s focus was on public safety.
                                         7


       And, contrary to Evans’s complaints, the court’s focus on the benefit of

notice to parents of children does not eviscerate sex-offenders’ ability to modify

the terms of their registry. Persons who commit any of the multitude of offenses

enumerated in section 692A.102 are required to register; only some of those

offenses relate to crimes committed against minors. Informing local parents about

sex offenders whose offense relates to children promotes the safety of that

particularly vulnerable group of the community. Moreover, courts may properly

consider the offender’s underlying offense when it relates to “increased risk based

upon what appears to be repeated patterns of behavior.” Fortune, 957 N.W.2d at

709. The district court properly considered factors relevant to the public’s safety.

IV.    Conclusion

       We affirm the district court, finding that the determination that Evans was

a present public safety risk to children was not untenable or clearly unreasonable.

We affirm the denial of the petition for modification of the registry requirements.

       AFFIRMED.